Exhibit 3.4 MONTAGE NEW HOLDCO , INC. Bylaws Table of Contents Page Article I Meetings of Shareholders 1 Section 1. Place of Meetings 1 Section 2. Annual Meetings 1 Section 3. Special Meetings 1 Section 4. Notice of Meetings 1 Section 5. Quorum 2 Section 6. Organization and Order of Business 2 Section 7. Voting 3 Section 8. Written Authorization 3 Section 9. Electronic Authorization 3 Section 10. Advance Notice Provisions for Election of Directors 3 Section 11. Advance Notice Provisions for Business to be Transacted at Annual Meeting 6 Section 12. Inspectors 8 Article II Directors 8 Section 1. General Powers 8 Section 2. Number, Election, Term and Qualification 8 Section 3. Vacancies 9 Section 4. Removal 9 Section 5. Compensation 9 Article III Directors’ Meetings 9 Section 1. Annual Meeting 9 Section 2. Regular Meetings 9 Section 3. Special Meetings 9 Section 4. Notice 9 Section 5. Quorum 10 Section 6. Waiver of Notice 10 Section 7. Action Without A Meeting 10 Article IV Directors’ Committees 10 Section 1. Committees 10 Article V Officers; Chairman and Vice Chairman of the Board 10 Section 1. Officers 10 Section 2. Election, Term 10 Section 3. Removal 11 Section 4. Duties of Chairman of the Board 11 Section 5. Duties of Vice Chairmen of the Board 11 Section 6. Duties of President and Chief Executive Officer 11 Section 7. Duties of Chief Financial Officer 11 Section 8. Duties of Chief Development Officer 12 Section 9. Duties of Vice Presidents 12 Section 10. Duties of General Counsel 12 Section 11. Establishment of Groups; Duties of Group Presidents and Officers 12 i Section 12. Duties of Secretary 12 Section 13. Duties of Treasurer 13 Section 14. Duties of Controller 13 Section 15. Duties of Assistant Secretaries 13 Section 16. Duties of Assistant Treasurers 13 Section 17. Duties of Assistant Controllers 13 Section 18. Compensation 13 Section 19. Bonds 13 Article VI Certificates of Stock 14 Section 1. Form 14 Section 2. Transfer Agents and Registrars 14 Section 3. Lost, Destroyed and Mutilated Certificates 14 Section 4. Transfer of Stock 14 Section 5. Closing of Transfer Books and Fixing Record Date 15 Article VII Voting of Stock Held 15 Article VIII Miscellaneous 15 Section 1. Checks, Notes, Etc. 15 Section 2. Fiscal Year 16 Section 3. Corporate Seal 16 Article IX Amendments 16 Section 1. New Bylaws and Alterations 16 Section 2. Legislative Amendments 16 ii Article I Meetings of Shareholders Section 1. Place of Meetings . Meetings of Shareholders shall be held at the principal office of the Corporation in Richmond, Virginia or at such other place, either within or without the Commonwealth of Virginia, as from time to time may be fixed by the Board of Directors. The Board may, in its sole discretion, permit Shareholders to participate in any meeting of Shareholders by means of remote communication as authorized by the Virginia Stock Corporation Act (as it exists on the date hereof or as it may be amended from time to time, the “
